Citation Nr: 1143607	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-47 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right ankle arthritis.

2.  Entitlement to service connection for sciatica of the bilateral lower extremities, to include as secondary to service-connected right ankle arthritis.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection a cold weather injury affecting the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant, S.P., and A.W.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claims.  

In August 2011, the Veteran, S.P., and A.W. testified before the undersigned Veterans Law Judge during a video conference hearing held at the RO.  The transcript of the hearing has been obtained and incorporated as part of the veteran's claims file.  

The issue of service connection for a cold weather injury affecting the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 11, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for the claims of service connection for a low back disorder and sciatica of the bilateral lower extremities.

2.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to his military service.
  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for a low back disorder, to include as secondary to service-connected right ankle disability, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.   The criteria for withdrawal of an appeal for entitlement to service connection for sciatica of the bilateral lower extremities, to include as secondary to service-connected right ankle disability, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.09, 3.385 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  A substantive appeal may be withdrawn in writing at any time before th1 Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

During the August 2011 video conference hearing, the Veteran notified VA of his desire to withdraw his appeal as to the issues of entitlement to service connection for a low back disorder and sciatica of the bilateral lower extremities.  

As the Veteran has withdrawn the appeal as to the issues of entitlement to service connection for a low back disorder and sciatica of the bilateral lower extremities, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with regards to these claims, and they are dismissed.

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for bilateral hearing loss.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.   Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Bilateral Hearing Loss

The Veteran claims that his current hearing loss is related to his military service.  He essentially claims that he experienced noise exposure while on active duty due to his service as a heavy truck driver and from weapons firing.  Having reviewed the evidence of record, the Board finds that service connection bilateral hearing loss is warranted.  Accordingly, the appeal must be granted.

The Veteran's service personnel records confirm his active duty service from September 1966 to August 1968.  His DD 214 lists his military occupational specialty as a heavy truck driver.  These records are negative for evidence that the Veteran was awarded any medals or ribbons indicative of combat.

As an initial matter, the RO conceded the Veteran was exposed to acoustic trauma during his military service.  He was granted service connection for tinnitus due to military acoustic trauma by way of the December 2008 rating decision.

The Veteran's service treatment records have been reviewed and are negative for a diagnosis of hearing loss.  The May 1966 enlistment report of medical examination shows that the clinical assessment of his ears were essentially normal.  On the associated audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5 (20)
5 (15)
10 (20)
20 (25)
LEFT
5 (20)
5 (15)
15 (25)
25 (30)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the first figures of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The service treatment records show that the Veteran's hearing was further assessed in May 1968 prior to his separation from active duty.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
0
10
5
LEFT
5
-5
0
0

In November 2008, the Veteran underwent a VA audiological examination, at which time the claims file was reviewed.  The Veteran reported experiencing noise exposure during his military service during his weapons firing and from diesel engines.  He also reported experiencing tinnitus.  Audiometric testing revealed that the Veteran's pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
40
LEFT
15
15
20
25
50
  
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  Following the examination, the Veteran was diagnosed with sensorineural hearing loss in both the right and left ears.  The examiner concluded that the Veteran's bilateral hearing loss was less likely than not caused by or the result of military noise exposure.  In providing the opinion, she noted that the Veteran's service treatment records indicated that his hearing was normal throughout his military service.  She also stated that an Institute of Medicine study on Military Noise Exposure indicated that there was no scientific evidence to support delayed onset of noise induced hearing loss. 

In support of his claim, the Veteran submitted a February 2008 letter from his private physician, K.J.D., M.D.  Dr. K.J.D. reported that he evaluated the Veteran in regards to noise induced hearing loss during his military service.  Based on his examination of the Veteran and review of a February 2008 private audiogram, the physician opined that the Veteran's hearing loss was due to the noise induced trauma he experienced during his military service.

The Veteran's VA medical records show intermittent treatment for his bilateral hearing loss.

Having reviewed the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss.  Initially, the Board notes that the medical evidence shows that the Veteran was diagnosed with hearing loss, as defined in 38 C.F.R. § 3.385 in November 2008.  Thus it is clear that the Veteran is currently diagnosed with the claimed disorder.

The Veteran is indeed competent to testify as to the observable aspects of diminished hearing and the Board may accept her statements in this regard.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral hearing loss, and how long he has been bothered by the condition, has remained consistent.  The Board finds that his statements are credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 56 (1996); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of his bilateral hearing loss consistent with the nature of his military service and training.  The Veteran's service personnel records confirm that he served as a heavy truck driver and his exposure to in-service acoustic trauma has been conceded.  Thus, his account as to exposure to acoustic trauma during his period of active service is found to be credible and supported by the later diagnoses rendered by VA.  Id.

The Board finds that the medical evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service acoustic trauma.  In this regard, the claims file includes Dr. K.J.D.'s February 2008 opinion relating the Veteran's hearing loss to the noise induced trauma he experienced while on active duty.  In contrast, the November 2008 VA examiner concluded that it was less likely than not that the Veteran's hearing loss was caused by or the result of military noise exposure.  While the November 2008 VA examination constitutes the most recent review of the claims file for the purpose or rendering an opinion in this case, the Board does not find the VA examiner's opinion to be of a greater probative value.  The Board highlights that the November 2008 examiner relied heavily on the fact that the Veteran was not diagnosed with hearing loss during his military service in rendering her opinion against the claim.  However, her opinion runs counter to VA law and regulations which permit service connection for hearing loss even in those cases where hearing loss is not noted in service.  See Hensley v. Brown,5 Vet. App. at 160 (observing that "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  Moreover, the examiner did not take into account the Veteran's competent lay statements as to a continuity of hearing loss symptomatology ever since his separation from active duty.  As a result, the November 2008 examiner's opinion does not constitute the most probative evidence of record regarding whether the Veteran's hearing loss is related to in-service noise exposure.   When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hearing loss is warranted.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206- 07 (1994).  Accordingly, the claim for service connection for bilateral hearing loss is granted.  


ORDER

The claim for entitlement to service connection for a low back disorder is dismissed.

The claim for entitlement to service connection for sciatica of the bilateral lower extremities is dismissed.

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran essentially claims the he currently suffers from residuals of a cold weather injury he incurred during his military service.  He contends that he was exposed to extremely cold temperatures over many days during his service in Germany.  According to the Veteran, he participated in training exercises that required him to remain in unheated trucks, with a canvas cover, for long periods of time during cold and inclement weather.  He claims that he experienced bilateral leg symptomatology following these incidents, for which he sought treatment during his military service.  The Veteran asserts that he has experienced a continuity of bilateral leg symptomatology ever since his military service.

A review of the Veteran's service personnel records confirms his service in Germany from January 1967 to August 1968.

The Veteran's service treatment records have been reviewed and are negative for diagnosed injuries specifically related to cold weather exposure.  A September 1967 treatment record documents his report of soreness in his left lower leg or his feet; he was also noted to have a cold.  The May 1968 separation report of medical examination shows that the clinical examination of the Veteran's lower extremities, feet, and vascular system were generally normal.

While the Veteran's service treatment records are negative for diagnosed a cold injury, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his bilateral leg symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

In support of his claim, the Veteran submitted a March 2008 letter from his private physician, A.F., III, M.D.  The physician noted the Veteran's reports of his exposure to harsh conditions while servicing in Germany and his reports of experiencing symptoms consistent with a cold injury since that time.  Dr. A.F. stated that a physical examination revealed that the Veteran had somewhat diminished pedal pulses but that he did not have arterial insufficiency of his upper or lower extremities.  He concluded that in the absence of arterial insufficiency, and given the Veteran's history of cold exposure and a continuity of symptomatology, the Veteran's symptoms were related to cold injury.  However, the physician did not provide a detailed rationale to support his opinion. Reonal v. Brown, 5 Vet. app. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

To date, VA has not solicited a medical opinion as to the etiology of the Veteran's claimed bilateral lower extremities disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  In light of the foregoing medical evidence and the Veteran's competent lay statements as to a continuity of bilateral leg symptomatology, the Board finds that the Veteran must be afforded an appropriate examination to determine whether any diagnosed bilateral leg disorder is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate examination in order to determine the nature, extent, and etiology of the claimed bilateral lower extremities disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner shall identify all bilateral lower extremity disorders found on examination.  For any diagnosis made, the examiner must opine whether it is at least as likely as not (50 percent likelihood or greater) that any diagnosed lower extremity disorder is related to the Veteran's military service, to include any reported injuries or symptomatology due to cold exposure or any lower extremity symptomatology noted in the Veteran's service treatment records.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's competent statements as to a continuity of symptomatology since his military service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinion cannot be given, the examiner must state the reason why.  If an opinion cannot be provided without resorting to speculation, such must be indicated, with a clear explanation of this position.
 
2.  Upon completion of the above tasks, along with any additional notice or development actions deemed necessary, the RO/AMC shall readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, with an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


